Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020. Applicant’s election without traverse of group 1, claims 1-10, 18-20 in the reply filed on 12/18/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between opener and box in pieces in the end product.  The Office again notes that further new matter will result in additional rejections.  Claims 2-9 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (20190316825).
The Office notes the significant 112 rejections above.  Nevertheless, Dai discloses:
18: An article of manufacture (figs 1-6)  including a plurality of assembly pieces (such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the required number of elements would be provided in order to provide a larger cuboid as for example to hold larger desired contents), each assembly piece comprising a square body (Shape in fig 2)and either a key or a lock on each side of the square body (such as elements at 102 and space therebetween and at corners, where one lock can be an “indentation” such as in claim 20), wherein each key is a tab attached to a side of the square body and each lock is a socket inside the square body (See above), the plurality of assembly pieces comprising: one or more first shaped assembly pieces, wherein each first shaped assembly piece comprises a flat key and three locks (as in figs 1, 2 where at least 9 keys exist and 10 locks exist); one or more second shaped assembly pieces, wherein each second shaped assembly piece comprises two flat 
20: wherein each assembly piece further comprises one or more indentations on the surface of the square body and wherein each indentation sits above a lock and allows for access to a key which can be pushed on to unlock the key locked in the lock (see above).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 18 above, and further in view of Fey (5070564).
The Office notes the significant 112 rejections above.  Dai discloses that box is opened via the use of fingers through the holes in order to pull the device apart (paragraph 22).  The Office notes that it is well known in the art to substitute tools for the use of human hands in fingers. For example, Fey teaches a box opener including handle and lug (fig 2 with 4, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dai and Fey (by providing and using the .
  
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Fey.
The Office notes the significant 112 rejections above.  Nevertheless, Dai discloses:
1. An article of manufacture (figs 1-6), comprising: a set of assembly pieces such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the required number of elements would be provided in order to provide a larger cuboid as for example to hold larger desired contents), wherein each assembly piece comprises a square body (shape in fig 2) and either a key or a lock on each side of the square body (such as elements at 102 and space therebetween and at corners, where one lock can be an “indentation” such as in claim 20), wherein each key is a tab attached to the square and each lock is a socket inside the square body (such as elements at 102 and space therebetween and at corners, where one lock can be an “indentation” such as in claim 20), and wherein one assembly piece connects with another assembly piece through insertion of a key of either piece into a lock of the other piece (as in figs 4, 6).  The Office notes the significant 112 rejections above.  Dai discloses that box is opened via the use of fingers through the holes in order to pull the device apart (paragraph 22).  The Office notes that it is well known in the art to substitute tools for the use of human hands in fingers. For example, Fey teaches a box opener including handle and lug (fig 2 with 4, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dai and Fey (by providing and using the above tool) in order to provide improved efficiency in opening the device as well improved concentrated force.

2.  The article of manufacture of claim 1, wherein each key of each assembly piece is of the same shape and wherein each lock of each assembly piece is of the same shape as the keys (as in figs 2, 4, 6).

3.  The article of manufacture of claim 2, wherein the set of assembly pieces includes at least one planar assembly piece, all keys of which are flat keys that lie in the plane of the square body (such as flat surface on the inside in the same plane as keys as in fig 1).

4.  The article of manufacture of claim 3, wherein the set of assembly pieces includes at least one non-planar assembly piece that comprises at least one vertical key that is perpendicular to the plane of the square body (perpendicular as for example as shown in fig 3 above “103” at right angle).



6.  The article of manufacture of claim 4, wherein, when the at least one vertical key of a non-planar assembly piece is inserted into another assembly piece, the two assembly pieces form a corner of a 900 angle (90 degree angle as in fig 4).

7.  The article of manufacture of claim 1, wherein a plurality of assembly pieces selected from the set is connected to form a box (capable of performing the above intended use as in figs 4, 6).

8.  The article of manufacture of claim 7, wherein the plurality of assembly pieces selected to construct a box includes the top piece (as in fig 4, 6 at the top).

9.  The article of manufacture of claim 1, wherein the assembly pieces are made of cardboard, plastic, metal, or other suitable materials (device is made from suitable materials).

10.  The article of manufacture of claim 1, wherein the square body of each assembly piece comprises an indentation marked on a surface of the square body above each lock, said indentation being used for pushing to unlock two locked assembly pieces (See above in claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735